Citation Nr: 1818733	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to July 28, 2015.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), effective July 28, 2015.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

The issues of entitlement to service connection for peripheral neuropathy of the right and left lower and upper extremities and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Effective May 14, 2015, the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas. 

2.  Prior to May 14, 2015, PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as: disturbances of motivation and mood, flattened affect, chronic sleep impairment, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships.  

3.  For the period from May 14, 2015, PTSD was manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, with reduced reliability and productivity, due to such symptoms as: depression, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD effective May 14, 2015 have been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.126, 4.130, 4.2, 4.3, 4.7; Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an initial rating in excess of 50 percent for PTSD prior to May 14, 2015 have not been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.126, 4.130, 4.2, 4.3, 4.7; Diagnostic Code (DC) 9411 (2017).

3.  The criteria for a rating in excess of 70 percent for PTSD from May 14, 2015 have not been met.  38 U.S.C. § 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.126, 4.130, 4.2, 4.3, 4.7; Diagnostic Code (DC) 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II.  Rating of PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, there has been a significant change in disability and a staged rating is warranted.

PTSD is currently rated at 50 percent from August 29, 2011 and 70 percent from July 28, 2015 pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

DC 9411 and other DC's addressing psychiatric disabilities are addressed under the General Rating Formula for Mental Disorders.  Ratings are assigned according to the manifestation of particular symptoms.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals  which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate  behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) the Federal Circuit stated that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  It was further noted that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  The such symptoms as language means for example, and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran and his representative assert that the 50 percent and 70 percent ratings for his PTSD do not accurately depict the severity of his disability during their respective time frames.  They assert that the Veteran is entitled to a total 100 percent rating.

III.  History

The Veteran was afforded an October 2011 VA psychiatric examination.  He was diagnosed with PTSD, chronic, mild, as well as mood disorder due to the General Medical Condition (GMC) of Degenerative Disk Disease (DDD).  The VA examiner opined that his impairment related to PTSD would result in mild or transient symptoms that could most likely be controlled with medication.  The VA examiner found that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  He also had anergia, anhedonia, hopelessness, helplessness, and decreased self-esteem.  He did not have suicidal ideation.  

An October 2012 Primary Care Nursing Note shows "Not at all" for little interest or pleasure in doing things.  For feeling down, depressed, or hopeless, it shows "Not at all."  The depression screening was listed as negative.

The Veteran was afforded an April 2013 VA psychiatric examination.  The Veteran was found to have occupational and social impairment with reduced reliability and productivity.  His PTSD was manifested by symptoms of chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  His medication helped with his symptoms of anxiety.  The VA examiner also opined that while the Veteran's PTSD alone did not render him unable to secure and maintain substantially gainful employment, it did result in moderate to considerable difficulty with his ability to do so given problems with irritability, concentration, and sleep.  The VA examiner further opined that the Veteran would perform best in a job in which he had limited contact with others, had few interruptions, and had limited competing work demands.

A February 2014 VA Nursing Note shows that the Veteran denied suicidal or homicidal ideations.

A July 2014 VA treatment record showed that the Veteran reported that his passive suicidal thoughts had decreased, and he only had one day since his last visit where he had this passive ideation.  He subsequently rated his depression as a seven out of ten.  His wife noticed that he was sleeping better.  The Veteran reported that his nightmares seemed to have leveled off since making medication changes.  He had no imminent suicidal or homicidal ideation, and no auditory or visual hallucinations.  The Veteran was hopeful that he would continue to notice more improvement over the upcoming weeks.  

An August 2014 VA treatment record shows that the Veteran was seen for a routine psychiatric follow-up.  The Veteran reported that the increased medication dosage had been helpful.  He didn't feel so tired the next morning.  In fact, he had actually noticed some increased energy during the day.  He was happy that his appetite had increased and he had gained four to five pounds.  His wife had noticed that he was less irritable and short-tempered.  The Veteran reported that his mood had "elevated" and he didn't feel as depressed as he did two months ago.  The Veteran rated his depression as a six out of ten, which was noted to be improving each session.

An October 2014 VA treatment record shows that the Veteran reported that he was not worse, but not better.  The Veteran reported that financial stress was leading to marital stress.  He reported that his sleep was variable.  He reported that he was a little off in his appetite.  He reported ongoing problems with PTSD symptoms such as intrusive memories, nightmares, hypervigilance, easy startle, isolation, and avoidance.  He reported his mood was depressed lately.  He reported that his energy had been low.  He denied any present suicidal, homicidal, or audiovisual ideation.  

In a December 2014 VA treatment record, the Veteran was deemed to be a low suicide risk at that time.  He adamantly stated that he would not hurt himself.

An April 2015 VA treatment record shows that the Veteran had nightmares almost every night.  He dreamed he had to hide from the enemy.  The Veteran endorsed flashbacks.  He would flinch when jets would fly over.  He avoided crowds.  He reported that noise bothered him.  The Veteran felt tired on account of constant pain that interfered with his day to day functioning.  He denied suicidal or homicidal ideation.  

A May 14, 2015 VA treatment record shows that the Veteran presented with classic PTSD symptoms.  He had intrusion, re-experiencing, avoidance, constriction, hyperarousal/hypervigilance, fight/flight response, irritability and problems with anger, extreme startle response, insomnia and awakenings, distractibility and poor concentration, nightmares, intrusive recalls, emotional detachment, and loss of interest in activities.  He voiced some audiovisual hallucinations.  There was nothing instructing him to hurt or harm himself or others.  The Veteran had some passive periodic suicidal and homicidal ideation, but he had no plans, intents or means. 

A July 2015 VA treatment record shows that the Veteran had issues with sleeping related to his back injury and associated pain.  He had nightmares almost every night.  He dreamed that he has to hide from the enemy.  He reported that he used to drive a tank in Vietnam, and had a fear of landing on a mine and blowing up.  He had flashbacks when jets would fly over.  Crowds and noise bothered him.  He felt tired from constant pain that interfered with his day to day functioning.  He denied suicidal or homicidal ideation.  

The Veteran was later afforded a July 2015 VA psychiatric examination.  The Veteran reported "I stay by myself, people increase my anxiety level.  I don't like authority either, I made it out of Vietnam on my own, I don't need anyone telling me what to do." He reported that "On the way to Vietnam, there were 4 planes with soldiers, on the way back there was only half a plane. I knew a lot of guys that died."  The Veteran denied suicidal thoughts, but reported that he had suicidal ideation due to PTSD and his pain condition.  The Veteran also reported that since his medications were increased last month, his thoughts were less frequent and less intense.  He denied current ideation, plan, and intent.  He denied homicidal thoughts.  He had good impulse control.  He reported taking sleep medication.  He reported "nightmares every other night, cold sweats, I don't take naps."  He reported that he showers one time every two to three weeks due to his pain condition and depression.  He seldom washed his face due to "no strength."  He reported that he stays irritable and does not sleep well.  He reported that his medications were increased last month due to increased depression with suicidal ideation.  The Veteran presented with casual/fair hygiene and grooming.  He walked very slowly and awkwardly with a cane.  He used the wall to brace himself.  He had normal speech and good eye contact.  He was cooperative, and his affect was stable.  He had depressed mood and was irritable.  He had mild anxiety related to "loud noises, people, helicopters, and authority."  His attention was good.  His thought process was unremarkable, and his thought content was unremarkable.  He had no delusions, and understood the outcome of behavior.  

Also at the July 2015 VA examination, the clinical psychologist identified PTSD and major depressive disorder.  She opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The clinical psychologist could not differentiate what portion of impairment was caused by each disorder because they are mutually aggravating and share multiple symptoms which could not be separated without resorting to mere speculation.  She identified the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting nations, directions, or recent events), difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The VA examiner concluded that the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

An August 2015 VA treatment record showed that medication was helping.  It had reduced his nightmares from almost every night to two to three times a week.  Another medication was added to help with depression.  The Veteran had four to five hours of sleep per night.  He had nightmares two to three times that past week, and night sweats to three times that past week.  He was hyper vigilant and irritable.  His mood felt depressed and down.  He had decreased concentration and appetite.  He denied any suicidal or homicidal ideation.  

An October 2015 VA treatment record showed that the medication was helping.  He reduced his nightmares from almost every night to two to three times per week.  He was still having about three nightmares per week, and night sweats about three times per week.  He was still hypervigilant and irritable.  He felt depressed and down.  He had decreased appetite and concentration.  The Veteran denied any suicidal or homicidal ideation.  

A December 2015 VA treatment record showed that the Veteran's sleep was broken.  He felt tired and fatigued during the day.  He did not take any naps.  Regarding PTSD, his medication was helping.  He had reduced his nightmares from almost every night to two to three times per week.  He was still having nightmares and night sweats about three times per week.  He was still hypervigilant and irritable.  His mood felt depressed and down.  He had decreased appetite and concentration.  He denied any suicidal or homicidal ideation.

A February 2016 VA Mental Health Note shows that the Veteran's wife was getting worse with regards to her health.  This bothered the Veteran.  The Veteran was getting five to six hours of sleep at night.  His sleep was broken. He felt tired and fatigued during the day.  He did not take any naps.  He was still hypervigilant and irritable.  His mood felt depressed and down.  He had decreased appetite and concentration.  He denied any suicidal or homicidal ideation.

An April 2016 rating decision granted an increased rating for PTSD, also claimed as depression, night sweats, and mental stress, to 70 percent effective July 28, 2015, the date of the prior VA examination showing that the Veteran's condition had worsened.  

Additional VA treatment records are substantially the same.

The Veteran and his representative assert that symptomatology associated with the Veteran's service connected PTSD presents a greater degree of impairment than the current evaluations.  The Veteran and his representative contend that the medical evidence more closely approximates the required criteria for assignment of the next higher evaluation of 100 percent.  They state that the medical evidence shows that his symptoms are severe enough to impair his work, family relations, judgment thinking, and mood.  They explain that his claim for increased benefits certainly fails if the rating determination hinges upon the existence of absence of certain symptoms, but may succeed if the symptoms are secondary to a finding of impairment in the most of the listed areas.  See May 24, 2016 Response to Supplemental Statement of the Case 3 19/213/DRO.


IV.  Analysis

The Veteran is competent to report his feelings, including low mood, nightmares, anxiety, depression, and difficulty interacting with others.  He is competent to report that he has been diagnosed with PTSD.  The Board finds these reports credible.

A.  Prior to July 28, 2015

The Veteran competently and credibly endorsed symptoms of difficulties related to productivity and social impairment, including anxiety, irritability, concentration, difficulty interacting with people, isolation, and startled response.  The Board assigns significant probative weight to the Veteran's lay reports of his symptoms, including those exhibited at the time of the April 2013 VA examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's PTSD is currently rated at 50 percent under Diagnostic Code (DC) 9411, 38 C.F.R. §§ 4.130.  This was based upon difficulty in adapting to stressful circumstances, occupational and social impairment with reduced reliability and productivity, difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, flattened affect, anxiety, and chronic sleep impairment.  A higher evaluation of 70 percent is not warranted unless there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, intermittently illogical speech, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and/or inability to establish and maintain effective relationships.


i.  Effective May 14, 2015 

In this case, the evidence shows that there was a change.  The RO assigned the date of the July 2015 VA examination.  However, the contemporaneous VA treatment records show that such symptoms manifest at an earlier date.  

Notably, the May 14, 2015 VA treatment record found that the Veteran presented with classic PTSD symptoms.  He had intrusion, re-experiencing, avoidance, constriction, hyperarousal/hypervigilance, fight/flight response, irritability and problems with anger, extreme startle response, insomnia and awakenings, distractibility and poor concentration, nightmares, intrusive recalls, emotional detachment, and loss of interest in activities.  He voiced some audiovisual hallucinations.  There was nothing instructing him to hurt or harm himself or others.  The Veteran had some passive periodic suicidal and homicidal ideation, but he had no plans, intents or means.  Consequently, the Board finds that a 70 percent rating is warranted effective May 14, 2015.


ii.  Prior to May 14, 2015

Regarding the time period prior to May 14, 2015, the Board finds the early reports; including the October 2011 VA examination indicating no suicidal thoughts, irritability, and difficulty sleeping; are consistent with later reports, for example the results of the April 2013 VA examination.  An October 2012 Primary Care Nursing Note showed that the Veteran was not feeling down or depressed, and a depression screen was negative.  A July 2014 VA treatment record shows that his wife had noticed that he was sleeping better.  Nightmares leveled off since making medication changes.  He rated his depression a seven out of ten.  Ongoing VA treatment records show that by August 2014, he rated his depression only a six out of ten.  The VA treatment record notes that he was improving with each session.  By October 2014, he reported that he really had not changed - he was not worse but not better.  He recounted similar to what he previously reported regarding financial stress leading to marital stress.  The Board assigns these significant probative weight.  

Here, the medical records and VA examinations have not reflected that the Veteran's PTSD results in occupational and social impairment to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a higher 70 percent rating.  He does not experience more severely disabling symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships; or symptoms of a similar nature and severity.  The Veteran has consistently denied suicidal ideation with a plan, and there is no indication that any passive suicidal ideation has significantly interfered with the Veteran's occupation or social functioning.  There was also no significant evidence of neglect of personal appearance and/or hygiene during this period of time. 

In reaching this decision, the Board has engaged in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  At the October 2011 VA examination, the VA examiner opined that the Veteran's impairment related to PTSD would result in mild or transient symptoms that could most likely be controlled with medication.  He did not have suicidal ideation.  The April 2013 VA examination results show that the Veteran's medication helped with his symptoms of anxiety.  The VA examiner ultimately opined that the Veteran had chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He did not have depressed mood, anxiety, neglect of personal appearance and hygiene, or suicidal ideation.  The VA examiner also opined that while the Veteran's PTSD alone did not render him unable to secure and maintain substantially gainful employment, it did result in moderate to considerable difficulty with his ability to do so given problems with irritability, concentration, and sleep.  He would perform best in a job in which he had limited contact with others, had few interruptions, and had limited competing work demands.  

The Board finds that the Veteran has not met the criteria for a rating in excess of 50 percent at any time prior to May 14, 2015.  The weight of competent lay and medical evidence indicates that the Veteran has not had deficiencies in most areas of work, school, family relations, judgment, thinking, and mood as required by a higher 70 percent rating.  The record contains many treatment records encompassing the Veteran's course of treatment during the appeal period.  While the Veteran's symptoms wax and wane across the appeal period, the Board finds that these records, taken together, describe a consistent picture of symptomatology associated with the Veteran's PTSD that most closely approximates a 50 percent rating.  The VA treatment records and VA examinations consistently present a disability picture of occupational and social impairment with reduced reliability and productivity, with some disabilities.  To the extent the Veteran and his representative assert that symptomatology presents a greater degree of impairment, the Board finds that his overall disability picture is most closely approximated by a 50 percent rating.  Consequently, a rating of 50 percent is warranted for the period from August 29, 2011 to July 28, 2015.


B.  Evaluation in Excess of 70 Percent 

The Veteran is now in receipt of a 70 percent rating from May 14, 2015 for PTSD based on VA treatment records and VA examinations showing neglect of personal appearance and hygiene, suspiciousness, depressed mood, suicidal ideation, intermittent inability to perform maintenance of minimal personal hygiene, mild memory loss, anxiety, difficulty in establishing and maintaining effective work and social relationships, intermittent inability to perform activities of daily living, chronic sleep impairment, and overall occupational and social impairment with reduced reliability and productivity.  

The Veteran's July 2015 VA examination found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran's symptoms included a depressed mood, anxiety, mild memory loss, and suicidal ideation.  The VA examiner concluded that the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Board assigns significant probative weight to the Veteran's reports of his symptoms, and the overall the results of the July 2015 VA examination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

VA medical records show ongoing treatment for PTSD, however, this by itself does not establish entitlement to an increased evaluation.  An August 2015 VA treatment record from the month after the most recent VA examination showed that medication was helping.  It had reduced his nightmares from almost every night to two to three times a week.  Another medication was added to help with depression.  The Veteran had four to five hours or sleep per night.  He had nightmares two to three times that past week, and night sweats to three times that past week.  He was hypervigilant and irritable.  His mood felt depressed and down.  He had decreased concentration and appetite.  He denied any suicidal or homicidal ideation.  

Later VA treatment records showed stabilization if not slight improvement following medication changes.  An October 2015 VA treatment record showed that the medication was helping.  He reduced his nightmares from almost every night to two to three times per week.  The Veteran denied any suicidal or homicidal ideation.  A December 2015 VA treatment record showed that the Veteran's sleep was interrupted.  He felt tired and fatigued during the day.  He did not take any naps.  Regarding PTSD, his medication was still helping.  He was still having nightmares and night sweats about three times per week.  He was still hypervigilant and irritable.  His mood felt depressed and down.  He had decreased appetite and concentration.  He denied any suicidal or homicidal ideation.  A February 2016 VA Mental Health Note shows that the Veteran's wife was getting worse with regards to her health.  This bothered the Veteran a lot.  The Veteran was getting five to six hours of sleep at night.  He denied any suicidal or homicidal ideation.

The most probative evidence is the July 2015 VA examination that shows that the Veteran's condition has been relatively stable during this period, and he has not recently had suicidal or homicidal ideation.  Some records show that medication had been helping, and others show consistent if not improved sleep reports.  Ongoing VA treatment records continue to reference back pain related to an injury as a source of difficulty sleeping.  The February 2016 VA Mental Health Note shows that the Veteran was more recently also bothered by his wife's health declining.  The Board finds this to be highly probative.  

Here, the overall evidentiary record shows that the severity of the Veteran's disability most closely approximates the criteria for a 70 percent disability evaluation.  In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 70 percent.  A higher evaluation of 100 percent is not warranted unless the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  
Specifically, the Board finds that while the Veteran stated at the July 2015 VA examination that he had suicidal ideation, the medical evidence indicates that the Veteran had only sporadic and fleeting reports of passive suicidal ideations.  He did not have a plan.  The December 2015 VA treatment record shows that his medication was helping.  He had reduced his nightmares from almost every night to two to three times per week.  The Veteran also denied suicidal or homicidal ideation at his more recent VA treatment records, including as shown in a February 2016 Mental Health Note.  As such, there is not sufficient evidence that the Veteran's suicidal ideations are of the severity and frequency to cause the level of occupational and social impairment associated with a higher disability rating.  See Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  

In addition, the Board also notes that while the Veteran exhibited symptoms of a higher rating, including suicidal ideations, irritability, and memory loss, VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 115-17.  Specifically, the Veteran does not have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; and is not a danger to himself or others.  Rather, his suicidal and homicidal thoughts are infrequent and without a plan.  The Board has determined that these symptoms alone are insufficient to warrant an increased rating given the otherwise consistent occupational and social impairment, with deficiencies in most areas.  In reaching its conclusion, the Board notes that although the July 2015 VA clinical psychologist also opined that the Veteran's symptoms are productive of occupational and social impairment with reduced reliability and productivity, which itself could possibly be construed as productive of a 50 percent rating.  Indeed, some of the examples listed in the diagnostic criteria for a higher rating have not been demonstrated.  Nevertheless, after factoring in the ongoing VA treatment records, the Board will not disturb the current rating.  The most probative evidence shows that the Veteran's PTSD most closely approximates a 70 percent rating for this period.  Consequently, a rating in excess of 70 percent is not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 70 percent effective May 14, 2015 for PTSD is granted.  

Entitlement to an initial rating in excess of 50 percent prior to May 14, 2015 for PTSD is denied.

Entitlement to a rating in excess of 70 percent from May 14, 2015 for PTSD is denied.


REMAND

A remand is necessary for additional development.

The Veteran and his representative noted that the Veteran was recently diagnosed with peripheral neuropathy by his medical doctor within the Department of Veterans Affairs.  They requested that the Veteran be afforded a compensation and pension examination.  See May 24, 2016 Response to Supplemental Statement of the Case 3 19/213/DRO.

Ongoing VA treatment records show that the Veteran takes medication three times per day for pain and "neuropathy."  See e.g. February 2016 VA Mental Health Note.  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2017).  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  Given the Veteran's contentions and the record evidence of neuropathy, the Board finds that a VA examination is warranted.  38 U.S.C § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Additional development related to possible presumed herbicide exposure is necessary.  

The Board also notes that the relative age of the most recent VA treatment records suggests that there could be more recent treatment records available.  On remand, any possible new VA treatment records should be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for a TDIU, the Veteran and his representative also contend that consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  They contend that the matter of TDIU is therefore inextricably intertwined with the currently open claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Veteran and his representative therefore requested a remand of the inextricably intertwined TDIU claim as well.  Consequently, this issue will be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated copies of the Veteran's VA treatment records, and associate them with the Veteran's claims folder.  

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the etiology of any peripheral neuropathy of the upper and/or lower extremities, to include early-onset peripheral neuropathy.  The electronic claims file must be made available to and reviewed by the examiner. 

For each identified condition, opine whether it is at least as likely as not (50 percent probability or greater) that the disability was incurred in or is otherwise related to service, to include possible in-service exposure to Agent Orange/herbicide.

The examiner should provide a rationale for all opinions expressed.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


